Citation Nr: 0942193	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-06 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a dental disability, 
for treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from November 1956 to November 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  

The Veteran's claims file was subsequently transferred to the 
RO in Reno, Nevada. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim.  This claim is being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Board notes that the Veteran's service treatment records 
and service personnel records are not available, despite 
attempts by the RO to obtain this evidence.  According to 
correspondence associated with the Veteran's claims file, 
repeated attempts to locate the relevant service medical and 
personnel records have proven futile, and no additional 
records were found or are to be had.  It appears the missing 
records were destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) - a military records 
repository, and that attempts to reconstruct these records 
were unsuccessful.  When, as here, at least a portion of the 
service records cannot be located, through no fault of the 
Veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

With regard to the Veteran's claim of entitlement to service 
connection for a dental disability, caused by an injury to 
the mandible with loss of teeth, the Board observes that the 
Veteran reported that he received treatment related to his 
claimed dental trauma at the Audie L. Murphy VA Medical 
Center (VAMC) in 1990 and the San Antonio VAMC in 1994.  The 
Board acknowledges that the RO obtained medical records from 
the Audie VAMC, dated in 2007, but points out that the 
medical records of dental treatment as reported by the 
Veteran have not been associated with his claims file.  These 
records may contain important medical evidence or 
confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran has not yet been afforded a 
VA examination.  In this regard, the Board points out that 
the Veteran has consistently contended that he injured his 
mandible, with loss of teeth and laceration of the lip and 
chin, as a result of a fall from an armored personnel carrier 
during the summer of 1958.  In light of the absence of the 
Veteran's service treatment and personnel records, if the 
Veteran's contentions are confirmed by the aforementioned VA 
treatment records demonstrating a current disability 
consistent with the type of in-service trauma alleged by the 
Veteran, the Veteran should be afforded a VA examination in 
order to determine whether the Veteran has a dental 
disability as a result of trauma, which is causally or 
etiologically related to the Veteran's military service.  
This additional clinical assessment and medical opinion is 
needed to adequately address the Veteran's service connection 
claim for a dental disability.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83-
86 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) 
(VA has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain complete records of the 
Veteran's treatment at the Audie L. 
Murphy and San Antonio VA Medical Centers 
in Texas, including all hospitalization 
reports, since service, to particularly 
include in all 1990 and 1994 treatment 
records.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Following completion of the above, 
if, and only if, treatment records 
indicate a history of dental trauma 
consistent with the in-service injury as 
alleged by the Veteran, schedule the 
Veteran for a VA dental examination to 
identify all current dental disabilities 
and to provide an opinion as to whether 
any current dental disability is at least 
as likely as not (i.e., 50 percent or 
greater probability) related to his 
service in the military.  

The requested determination should 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

3.  Then readjudicate the Veteran's claim 
for service connection for a dental 
disability, for treatment purposes, in 
light of any additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



